Citation Nr: 1424840	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-41 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea claimed as secondary to service-connected bronchial asthma. 

2.  Entitlement to an increased rating in excess of 60 percent for service-connected bronchial asthma. 

3.  Entitlement to a compensable rating for service-connected allergic rhinitis and sinusitis. 

4.  Entitlement to a compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1988. 

This appeal to the Board of Veterans' Affairs (Board) arose from a February 2010 rating decision, which the Veteran was notified of by a March 2010 letter, in which the RO denied service connection for sleep apnea and continued the Veteran's 0 percent (noncompensable) rating for allergic rhinitis with sinusitis, bilateral hearing loss, and bronchial asthma.  The Veteran filed a notice of disagreement (NOD) in April 2010, and the RO issued a statement of the case (SOC) in July 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2010.

In addition to the Veteran's paper claims file, there is an electronic (Virtual VA) paperless claims file and a Veterans Benefit Management System (VBMS) paperless claims file.  The Veteran's Virtual VA file includes a February 2014 brief by the Veteran's representative; treatment records were added in November 2013 but they are not pertinent to the issues on appeal.  In addition the Veteran's Virtual VA and VBMS files include an April 2014 RO rating decision; however, it is not pertinent to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

As discussed in further detail herein below, the Board finds that another VA examination is warranted for his claim of entitlement to service connection for sleep apnea and for his service-connected bronchial asthma, chronic rhinitis and sinusitis, and bilateral hearing loss.

The Veteran asserts that his sleep apnea is secondary to his service-connected bronchial asthma and service-connected allergic rhinitis and sinusitis.  The Veteran was afforded a VA examination in November 2009; it was noted that he was diagnosed with sleep apnea in 2003.  After a review of the claims file, two VA examination opinions were rendered in February 2010.  First, it was stated by the November 2009 VA examiner that the Veteran had moderate sleep apnea only when he slept on his side and he was not found to have sleep apnea when he slept lying on his back.   It was then opined that it was less likely than not that the Veteran's sleep apnea was secondary to the service-connected asthma, sinusitis, or rhinitis.  In the other February 2010 VA addendum it was opined that current medical literature would not support causation between allergic rhinitis and sleep apnea, and therefore sleep apnea would less likely than not be due to or caused by allergic rhinitis.  The Board finds that another VA examination is warranted in order for a VA examiner to provide an opinion on the basis of aggravation; whether the Veteran's sleep apnea was aggravated by the service-connected pulmonary disorders.  In addition, the Board finds that the VA examiner should provide a direct service connection opinion; whether the Veteran's sleep apnea is at least likely as not related to his military service. 

The Veteran's service-connected bronchial asthma is currently rated as 60 percent disabling under Diagnostic Code 6602.  Forced Expiratory Volume in one second (FEV-1) of 40- to 55-percent predicted, or;  Forced Vital Capacity (FEV-1/FVC) of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to Diagnostic Code 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97.  The Veteran was afforded a VA examination in November 2009 and it was stated that he was on treatment but it was not controlled.  However, there was no discussion of his FEV-1 or FEV-1/FVC, his attacks, or his medications.  

The Veteran's service-connected allergic rhinitis with sinusitis is currently rated as a noncompensable rating under Diagnostic Code 6510.  Diagnostic Code 6510 provides that 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to Diagnostic Code 6522 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.   At his November 2009 VA examination it was stated that he had mild allergic rhinitis with no evidence of significant nasal obstruction.  However, there was no discussion of any non-incapacitating or incapacitating episodes.  

The Veteran was also rated as noncompensable for his service-connected bilateral hearing loss under Diagnostic Code 6100.  At the Veteran's December 2009 VA examination he was diagnosed with mild to severe sensorineural hearing loss from 1000 Hertz to 8000 Hertz for both the right ear and left ear. 

As noted above, the Veteran was afforded VA examinations in November 2009 and December 2009 for his service-connected bronchial asthma, bilateral hearing loss, and chronic rhinitis and sinusitis.  However, in the April 2014 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's bronchial asthma, bilateral hearing loss, and chronic rhinitis and sinusitis have increased in severity since the November 2009 and December 2009 VA examinations.  As the record does not include sufficient medical findings to evaluate the disabilities of bronchial asthma, bilateral hearing loss, and chronic rhinitis and sinusitis, and given the representative's assertions of worsening since the Veteran last underwent VA evaluation for the disabilities in November 2009 and December 2009, the Board finds that a contemporaneous VA examination to obtain findings responsive to the relevant rating criteria are needed to evaluate each disability.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  See also; Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   Therefore, the RO should arrange for the Veteran to undergo examinations, by an appropriate medical professional, at a VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records; to include from the North Texas Health Care System.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his sleep apnea.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of sleep apnea?

B) If he has a diagnosed condition, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service? 

C) Is the Veteran's sleep apnea at least as likely as not caused OR aggravated by his service-connected pulmonary disorders, to include his service-connected allergic rhinitis and sinusitis and/or service-connected bronchial asthma?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.   The Veteran should be scheduled for a VA examination to ascertain the nature and severity of his service-connected bronchial asthma.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the characteristics of the Veteran's bronchial asthma.  The VA examiner should specifically state that he/she has examined the Veteran.  The VA examiner must address the following in his/her report. 

A) Please detail the Veteran's FEV-1and FEV-1/FVC. 

B) Please detail how many attacks the Veteran had.  Detail if the attacks were manifested by episodes of respiratory failure. 

C) Does the Veteran's bronchial asthma require daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications?

The examiner should set forth all examination findings, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

4.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his chronic rhinitis and sinusitis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the characteristics of the Veteran's chronic rhinitis and sinusitis.  The VA examiner should specifically state that he/she has examined the Veteran.  The VA examiner must address the following in his/her report. 

A) Please identify the side(s) of any nasal obstruction, and determine, to the extent possible, whether there is any nasal obstruction, and, if so, whether there is 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  

B) Please detail the number of incapacitating and non-incapacitating episodes of rhinitis, as well as the symptoms that accompanied the episodes.  

The examiner should set forth all examination findings, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

5.  The Veteran should be scheduled for a VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his bilateral hearing loss.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

After a careful review of the Veteran's claims file the VA audiologist must discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.  

The examiner should set forth all examination findings, along with complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), in a printed (typewritten) report.

6.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

